department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date vil egend i contact person identification_number telephone number employer_identification_number se te o01 ravt s w t o i d i m i d - _ - l u dear this is in response to your request for a ruling regarding your proposed establishment of an emergency assistance fund fund to provide grants and or loans to your current and former employees and or their families and those of your affiliates in crises or emergency situations as described below facts a b c d and e are an affiliated_group of health care providers collectively system’ a b c and d are non-profit non-stock corporations exempt from taxation as organizations described in sec_501 of the internal_revenue_code b is the sole shareholder of e a for-profit affiliate the system affiliates share the mission and purpose of improving the overall health and well being of people living in their community by providing excellence in health care the system provides a broad array of tertiary general acute ancillary physician and other related_services collectively the system affiliates employ approximately big_number persons the fund as established and implemented by a on_date is to provide emergency assistance to eligible needy persons who suffer economic hardship due to accident loss or disaster persons eligible for assistance include all system employees who have been employed within the system for at least six months collectively the eligible persons the fund will be supported by contributions from eligible persons as well as from the general_public a has made an initial contribution to the fund neither a nor its system affiliates will make any additional contributions to the fund an member committee committee governs the fund all of the committee members are system employees committee members are selected from different vocations within the system and are appointed by a’s vice president for human resources when an eligible_person is in an emergency situation such as a medical emergency an accident or the death of an immediate_family member and is in need of financial assistance he or she can apply to the committee for aid from the fund each application must describe the expenses for which the applicant needs assistance the emergency circumstances necessitating the aid and the resources available to the applicant to meet the need and must include a certification that all information in the application is accurate the committee bases grants from the fund on the applicant's need and the specific hardship or disaster facing the applicant the committee will review each application with reference to sec_1_170a-4a of the income_tax regulations to determine whether an applicant qualifies for aid from the fund if so the committee determines the amount of the grant and notifies the applicant no applicant is entitled to receive assistance which is awarded in the sole discretion of the committee no director trustee or officer of any of the system affiliates will have any control or influence over grants from the fund or the operation of the committee three non-voting members of the committee will review all applications for assistance from the fund these non-voting members will verify that the applicant meets the fund’s objective criteria for determining need the non-voting members will assign each applicant a number so that the voting committee members will not discover the applicant’s identity member of the committee is able to discern the true identity of a grant applicant that member shall not reveal such knowledge to the other voting members of the committee and shall immediately recuse himself or herself from voting on the application of the discerned applicant the identity of the committee members is kept strictly confidential in the event a voting an applicant may only receive assistance from the fund once during a 12-month_period an award to an applicant may not exceed dollar_figure additionally there is a approved applications for assistance per applicant to date the committee has denied approximately forty percent of applications for assistance from the fund lifetime limit of five a manager of b keeps records of each grant applicant and recipient such records include the name and address of each grant applicant and recipient the amount distributed to each recipient the purpose for which the aid was given the date on which payment was made the manner in which the recipient was selected copies of bills and correspondence regarding the grant and the relationship if any between the recipient and the committee member or members officers or trustees of the system affiliates grantors or substantial contributors to the system affiliates and corporations controlled by such grantors and substantial contributors the fund is administered by b which receives and manages contributions to the fund no contribution to the fund may be earmarked for a specific individual no person who contributes to the fund is guaranteed a grant from the fund further no part of the fund is used for funding the system affiliates’ obligations to pay salaries to their employees the structure and operations of the committee and the procedures used in determining the provision of assistance from the fund are set forth in the fund’s policies and procedures you have requested the following ruling operation of the fund as implemented on date will not affect the status of a b c and d as organizations described in sec_501 of the internal_revenue_code applicable law sec_501 of the code describes as exempt from federal_income_tax organizations organized and operated exclusively for charitable purposes among other purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides in relevant part that the term charitable includes relief of the poor and distressed or of the underprivileged sec_1_170a-4a of the regulations defines a needy person as being a person who lacks the necessities of life involving physical mental or emotional well being as a result of poverty or temporary distress examples of needy persons include a person who is financially impoverished as a result of low income and a lack of financial resources a person who temporarily lacks food or shelter and the means to provide for it a person who is the victim of a natural disaster such as fire or flood a person who is the victim of a civil disaster such as civil disturbance and a person who is temporarily not self sufficient as a result of a sudden and severe personal or family crisis such as a person who is the victim of a crime of violence or who has been physically abused sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals revrul_56_304 1956_2_cb_306 provides for record-keeping requirements when charitable organizations make distributions to individuals it states that adequate_records and case histories should be maintained to show the name and address of each recipient the amount - distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and the committee member or members officers or trustees of the system affiliates grantors or substantial contributors to the system affiliates and corporations controlled by such grantors and substantial contributors in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service analysis the tax exempt purposes of the system affiliates include improving the overall health and well being of people living in their community by providing excellence in health care a has established the fund and b administers the fund to provide emergency assistance to eligible needy persons who suffer economic hardship due to accident loss or disaster this purpose is consistent with the tax exempt purposes of the system affiliates under sec_501 of the code the committee will make grants only to needy and distressed persons based on the objective criteria set forth in sec_1_170a-4a of the regulations which defines needy persons the committee’s selection of beneficiaries is undertaken on an objective and nondiscriminatory basis designed to provide relief to persons who are needy and distressed although the fund benefits only eligible persons within the system who meet the fund’s qualification criteria rather than the general_public as a whole that class of eligible beneficiaries approximately persons is sufficiently large and open-ended to constitute a charitable_class under sec_1_501_c_3_-1 of the regulations no applicant is entitled to assistance from the fund the fund's grants are based on the applicant’s need and the specific hardship or disaster the applicant is suffering rather than on the applicant's identity applicants certify that the information contained in their applications is accurate non-voting members then verify the applicants’ need but do not reveal the applicants’ identities to the voting committee members thus committee members who vote on whether to grant aid from the fund to an applicant do not know the identities of applicants such members are required to recuse themselves if they discover an applicant's identity awards from the fund for any particular individual are subject_to strict limits one grant per month period of no more than dollar_figure and no more than five grants during the individual's lifetime thus the fund is not operated in a manner that benefits the private interests of any designated individuals consistent with sec_1_501_c_3_-1 of the regulations a manager of b keeps records of grants from the fund that include each recipient's name and address the amount distributed to each the purpose for which the aid is given the date on which payment was made the manner in which the recipient was selected copies of bills and correspondence regarding the grant and the relationship if any between the recipient and the committee member or members officers or trustees of the system affiliates grantors or substantial contributors to the system affiliates and corporations controlled by such grantors and substantial contributors thus sufficient records are maintained to substantiate the operations and decisions of the committee as required by revrul_56_304 1956_2_cb_306 all eligible persons are able to apply for a grant from the fund other than a’s initial contribution of seed money the fund will derive its support exclusively from voluntary_employee_contributions and contributions from the general_public the system affiliates do not make contributions to the fund no part of the fund is used for funding the system affiliates’ obligation to pay salaries to employees thus the fund is distinguished from a program designed to offer a type of welfare_benefit to employees conclusion accordingly we rule as follows operation of the fund as implemented on date will not affect the exempt status of a b c or d as organizations described in sec_501 of the internal_revenue_code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling is-further based on the understanding that no grants will be made which will result in the provision of excessive_compensation to employees and that adequate_records will be kept pursuant to revrul_56_304 supra this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
